Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 15 and 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims were directed to the species where the coupling mechanism is a rivet whereas new claims 15 and 17 are directed to alternate species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim 10 is similarly directed to a non-elected species.  However, claim 10 is rejoined because of its dependence from allowable claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, 16 and 18-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 9 and 14 it is unclear how the stem portion would extend though the central axis when the coupling mechanism is disclosed to be along the central axis.  Both the stem portion and coupling mechanism cannot occupy the central axis.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Clair (US 5,256,015).  St. Clair discloses safety shear bolt (1) comprising: a main bolt portion including a first head portion (3) and a shaft portion (2); a torque head rigidly connected to the main bolt portion including a second head portion (5) and a stem portion (11) extending from a top surface of the first head portion to an underside surface of the second head portion and configured to shear along a shear line (read as the location with the stem portion breaks) and; a coupling mechanism configured to rotatably retain the second head after shearing including a fastening device (7) extending through an opening in the second head portion and received in an opening in the main bolt.  In a manner similar to the instant invention, the stem portion “extends through the central axis” by being arranged around the central axis as seen in Fig. 2.  The stem portion has a frustoconical  shape as shown at the ends and; the first and second heads have polygonal corners offset from one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair (US 5,256,015) in view of Gibbens (US 3,191,486).  St. Clair does not disclose the width of the second bolt smaller than the first nor a flange along the stem portion.  Gibbens discloses a safety shear fastener comprising a first head (10) and a second head (12) with a shear stem (ie. 12) connecting the heads wherein the first head is disclosed with a smaller width then the second head (Fig. 1, 5) and in another embodiment a flange (84 or 108) is disclosed “along the stem portion”.  Before the effective filing date of the claimed incention, it would have been obvious for one of ordinary skill in the art to provide the second head of St. Clair with a smaller width than the first or provide St. Clair with a flange along the stem portion as disclosed in Gibbens because both are alternatives to the skewed second and first heads disclosed in St. Clair for limiting a tool to engage only the second head thus replacing any one for another would provide the same predictable results.


Allowable Subject Matter
Claims 1-3, 7-8 and 10-13 are allowable.

Claim 16 appears would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Along with a Terminal Disclaimed addressing the double patenting rejections.

Conclusion
Applicant’s remarks have been considered but are now moot in light the new grounds of rejection and the indication of allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677